 1

 2

 3

 4

 5

 6

 7

 8
                       UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   BRYAN ROSSY, MARK GUTIERREZ,                     Case No. 1:17-cv-01244-SAB
     JARED WAASDORP, and DOUGLAS
12   MAIRS,                                           ORDER DISREGARDING NOTICE OF
                                                      VOLUNTARY DISMISSAL
13                 Plaintiffs,
                                                      (ECF No. 70)
14          v.
                                                      SEVEN DAY DEADLINE
15   CITY OF BISHOP, CHRIS CARTER, TED
     STEC, JIM TATUM, and PAT GARDNER,
16
                   Defendants.
17

18
          Plaintiffs Bryan Rossy, Mark Gutierrez, Jared Waasdorp, and Douglas Mairs filed this action
19
     against Defendants City of Bishop, Chris Carter, Ted Stec, Jim Tatum, and Pat Gardner on
20
     September 15, 2017. (ECF No. 1.) After an order denying Defendants’ motion to dismiss was
21
     filed, Defendants filed an answer to the complaint on April 17, 2018. (ECF Nos. 18, 20.)
22
          On February 22, 2019, the district judge issued an order granting in part and denying in part
23
     Defendants’ motion for summary judgment after which the parties consented to the jurisdiction of
24
     a United States magistrate judge and the action was reassigned to the undersigned. (ECF Nos. 49
25
     55, 56, 58.) On May 15, 2019, the parties engaged in a settlement conference before United States
26
     Magistrate Judge Barbara A. McAuliffe during which they reached a settlement agreement and they
27
     were ordered to file dispositional documents by May 29, 2019. (ECF No. 59.)
28


                                                  1
 1             On May 28, 2019, the parties lodged their settlement agreement. (ECF No. 68.) On May 29,

 2       2019, an order issued directing the parties to file dispositional documents within seven days. (ECF

 3       No. 69.) On June 4, 2019, Plaintiffs filed a notice of voluntary dismissal of Defendant Tatum

 4       pursuant to Rule 41(a) of the Federal Rules of Civil Procedure.1 (ECF No. 70.)

 5             Under Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, ‘a plaintiff has an absolute

 6       right to voluntarily dismiss his action prior to service by the defendant of an answer or a motion for

 7       summary judgment.’ ” Commercial Space Mgmt. Co., Inc. v. Boeing Co., Inc., 193 F.3d 1074,

 8       1077 (9th Cir. 1999) (quoting Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997)). Rule

 9       41(a) also allows a party to dismiss some or all of the defendants in an action through a Rule 41(a)

10       notice. Wilson, 111 F.3d at 692.

11             Here, Plaintiff filed a notice of dismissal pursuant to Rule 41(a), however the form itself

12       informs that a dismissal under 41(a) must be before service of an answer or or motion for summary

13       judgment. Defendants have filed an answer and a motion for summary judgment, so Plaintiffs

14       cannot voluntarily dismiss a defendant pursuant to Rule 41(a)(1)(A)(i).

15             Federal Rule of Civil Procedure 41(a)(1)(A)(ii) provides that a “plaintiff may dismiss an

16       action without a court order by filing a stipulation of dismissal signed by all parties who have

17       appeared.” Fed. R. Civ. P. 41(a)(1)(A)(ii). The notice of motion filed is not a stipulation signed

18       by all parties who have appeared so it is not a dismissal under Rule 41(a)(1)(A)(ii).

19             A party may also dismiss an action by filing a motion requesting the Court to dismiss the

20       action. Fed. R. Civ. P. 41(a)(2). A motion for voluntary dismissal under Rule 41(a)(2) is addressed

21       to the sound discretion of the district court. Hamilton v. Firestone Tire & Rubber Co. Inc., 679

22       F.2d 143, 145 (9th Cir. 1982).

23             Plaintiffs’ notice of voluntary dismissal is defective under Rule 41(a) because it is not a signed

24       stipulation by all parties who have appeared and it is not a motion under Rule 41(a)(2). If Plaintiffs

25       wish to dismiss Defendant Tatum from this action, they are required to comply with the procedures

26       set forth in Rule 41 by filing a stipulation that complies with Rule 41(a)(1)(A)(ii) or a motion under

27
     1
         The form used by Plaintiffs also refers to Rule 41(c) which provides that counterclaims, cross-claims and third-party
28 claims may be dismissed. However, there are no such claims raised in this action.


                                                                2
 1    Rule 41(a)(2).

 2          Accordingly, Plaintiffs’ notice of dismissal pursuant to Federal Rules of Civil Procedure 41(a)

 3    or (c) is HEREBY DISREGARDED. Plaintiffs shall file a request for dismissal of Defendant

 4    Tatum that complies with Rule 41 within seven (7) days from the date of entry of this order.

 5
     IT IS SO ORDERED.
 6

 7 Dated:     June 5, 2019
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     3
